Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158409 & (35)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SCOTT FRIEDMAN and AMY FRIEDMAN,                                                                     Richard H. Bernstein
            Plaintiffs-Appellees,                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158409
                                                                    COA: 344134
                                                                    Oakland CC: 2018-163886-CK
  INSURANCE SERVICES CONSTRUCTION
  CORPORATION, d/b/a ISC SERVICES, d/b/a
  ISC ONLY CONTENTS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the September 4, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 23, 2019
         p0116
                                                                               Clerk